DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 12/21/2021.  As directed by the amendment, claims 21-24, 34, 39 and 40 have been amended, claims 26-33 and 37 have been cancelled, and claims 41-48 have been added. As such, claims 21-25, 33, 35, 36, and 38-48 are pending in the instant application.
Applicant’s amendments to the claims obviate all but one previous issue of new matter introduced with the filing of this application (although the amendment has introduce a new issue of its own with regards to claim 39 as discussed below); the priority date of claims 33 and 39 remains the filing date of the instant application, which means a corrected ADS designating the instant application as a CIP must be filed, or else the new matter cancelled from the claims to retain the CON designation. 
On page 7 of Remarks filed 12/21/2021 (hereinafter “Remarks”), Applicant “defers consideration of the requirement of submission of a terminal disclaimer upon indication of allowed claims.” This is not a proper response to a double patenting rejection involving a patent, see MPEP 804.I.B.1: “A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending 
Applicant’s amendments to the claims obviate some of the antecedent basis issues with regards to the specification, but some remain. The objections to the specification are updated below.
Applicant has amended the claims to address the previous objections to the claims, which are hereby withdrawn.
Applicant has cancelled claims 27, 28 and 30, rendering the rejections thereof under 35 USC 112(b)/second paragraph moot. The amendment to claim 40, in the absence of an amendment to the specification, does not further clarify the structure  intended to corresponding to the claimed means; the rejection of claim 40 under 35 USC 112(b)/second paragraph is updated below.
Applicant has cancelled claim 26, rendering the rejection thereof under 35 USC 112(d)/fourth paragraph moot.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of Remarks that Brodkin only discloses comparing the temperature of exhaled or inhaled gas to ambient, such that Brodkin’s disclosure regarding a comparison to ambient as an indication of equipment fault should be understood as a comparison of the temperature of exhaled or inhaled case to 
The Examiner disagrees with Applicant’s narrow proposed application of the teachings of Brodkin, and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner respectfully notes that Brodkin’s gas sensing thermistor is sensing the temperature of a component within the system, i.e. gas within the tubing, and its teaching regarding a temperature below ambient being an indication of a fault is clearly understood to convey that if the temperature of something that should normally be higher than ambient (be it exhaled air, air coming from a heated humidifier, or the temperature of a heating plate of such a humidifier during operation) is not registering as higher than ambient, there’s a problem either with the sensor itself or with whatever the temperature sensor is sensing. Thus, there is nothing in Brodkin that would preclude the Examiner’s application of this general teaching to Burton as maintained in the rejection below, nor is the Examiner’s understanding “a stretch.” The Examiner also notes that Applicant’s arguments ignore the teachings of the primary reference of Burton as well as the Examiner’s articulated reasoning to combine based on common .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/230,128, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  This earlier provisional document lacks any disclosure of the heater plate error detection method of instant Fig. 24; therefore, the earliest priority date available to any of the instant claims is that of the later provisional document 61/334,761, that is, 5/14/2010.
The disclosure of the prior-filed application, Application No. 16/106,191 (and all of the priority documents thereof), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-25, 33, 35, 36, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 84 of U.S. Patent No. 8,733,349 B2 in view of Tang (WO 2007/019628 A1; hereinafter “Tang”). The patented claims recite the same determination/comparison steps as instant claims 21-24, where the apparatus structure absent from the patented claims (e.g. blower, tub, sensors, audible signals, display, portability, particular patient interfaces, PCB, battery/local power source and connecting means) would have been obvious to an artisan familiar with the general state of CPAP humidifiers in the art before the effective filing date of the claimed invention to include in the patented claims as demonstrated by Tang (Figs. 1 and 7-8; paras [0051-65], [0069]), in order to utilize typical CPAP humidifier structure according to well-known purposes, and where utilizing said determination/comparison steps to determine that the heating plate is an unsafe state/condition would have been obvious to an artisan before the effective filing date of the claimed invention as one of the likely scenarios in which the claimed comparison results would arise (see  e.g. Tang, paras [0094-95], where tub and ambient sensors being out of normal range indicate either sensor malfunction, ambient conditions out of working range, or improperly connected and/or faulty heater plate, all of which are unsafe for normal operation).
Claims 41, 42 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 84 of U.S. Patent No. 8,733,349 B2 in view of Tang and further in view of Edirisuriya et al. (US 6,953,354 B2; hereinafter “Edirisuriya”).
.
Claims 41, 43, 44 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 84 of U.S. Patent No. 8,733,349 B2 in view of Tang and further in view of Edirisuriya and Smith (US 4,550,958; hereinafter “Smith”).
The patented claims in view of Tang lack a tube electrical connector with electrical contacts wherein the tube electrical connector is configured to provide a rotation snap fit with a cuff of the tube and a plurality of corresponding electrical terminals on the tube. However, Edirisuriya demonstrates heated tubes with contacts/heater wires were well known in the respiratory humidifier art at the time of invention, and Smith teaches that it was known for connections between powered tubes and their source of power to comprise a tube electrical connector configured to provide a rotation snap fit with a cuff of the tube and a plurality of corresponding electrical terminals on the tube (Figs. 1-2) such that it would have been obvious to include the instantly claimed arrange in the patented claims in order to provide a rotatable means for connecting heated tubing to the humidifier so as to provide the expected result of .

Claims 21-25, 33, 35, 36, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 37 of U.S. Patent No. 10,086,158 B2 in view of Tang. 
The patented claims recite the same determination/ comparison steps as instant claims 21-24, where the apparatus structure absent from the patented claims (e.g. blower, tub, sensors, audible signals, display, portability, particular patient interfaces, PCB, battery/local power source and connecting means) would have been obvious to an artisan familiar with the general state of CPAP humidifiers in the art before the effective filing date of the claimed invention to include in the patented claims as demonstrated by Tang (Figs. 1 and 7-8; paras [0051-65], [0069]), in order to utilize typical CPAP humidifier structure according to well-known purposes, and where utilizing said determination/comparison steps to determine that the heating plate is an unsafe state/condition would have been obvious to an artisan before the effective filing date of the claimed invention as one of the likely scenarios in which the claimed comparison results would arise (see  e.g. Tang, paras [0094-95], where tub and ambient sensors being out of normal range indicate either sensor malfunction, ambient conditions out of working range, or improperly connected and/or faulty heater plate, all of which are unsafe for normal operation).
Claims 41, 42 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 37 of U.S. Patent No. 10,086,158 in view of Tang and further in view of Edirisuriya.
The patented claims in view of Tang lack a tube electrical connector with electrical contacts positioned adjacent and separate from the tube connector for powering heater wires with a patient tube. However, Edirisuriya (Figs. 8-9) demonstrates that such structures and configurations were well known in the respiratory humidifier art at the time of invention, such that it would have been obvious to include them in the patented claims in order to utilize standard structure for connecting heated tubing to the humidifier so as to provide the expected result of reducing/minimizing condensation in the tubing between the humidifier to the patient interface.
Claims 41, 43, 44 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 47 of U.S. Patent No. 10,086,158 B2 in view of Tang and further in view of Edirisuriya and Smith.
The patented claims in view of Tang lack a tube electrical connector with electrical contacts wherein the tube electrical connector is configured to provide a rotation snap fit with a cuff of the tube and a plurality of corresponding electrical terminals on the tube. However, Edirisuriya demonstrates heated tubes with contacts/heater wires were well known in the respiratory humidifier art at the time of invention, and Smith teaches that it was known for connections between powered tubes and their source of power to comprise a tube electrical connector configured to provide a rotation snap fit with a cuff of the tube and a plurality of corresponding electrical terminals on the tube (Figs. 1-2) such that it would have been obvious to include the .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The error states described in paras [0105-106] and [0109] are inferred from para [0103] to be unsafe heating conditions, but they are not clearly stated as such. To address this issue, Applicant could amend the specification as presented in the proposed Examiner’s Amendment, see attached.

Claim Objections
Claim 47 is objected to because of the following informalities:  line 1 should have a comma after “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 40, it is unclear from the specification what structure corresponds to the “means for connecting” recited in line 2. Is this referring to the electrical connector 75 (Fig. 7; para [0066])? Or is this referring to the entire cuff 330(1) (Fig. 8; para [0069])? Or only the cylindrical interior surface 333 thereof? Or the interior surface 333 plus lip seal 331? Or the connector and cuff together as components of a rotational snap fit (para [0066])? For purposes of examination, any prior art structure that positively connects a breathing tube to the outlet of a humidifier will be considered to read on the claimed means as a functional equivalent.
Regarding claim 41 (and thus its dependent claims 42-48), line 5 recites the limitation "the tube for the patient interface".  There is insufficient antecedent basis for this limitation in the claim (the tube recited in claim 21 is only said to be in fluid communication with a patient interface, not necessarily for it). To address this rejection, Applicant could amend the claim to read “on the tube in fluid communication with the patient interface.”
Regarding claims 44-47, the claims are directed to further limiting the tube/cuff, but the tube/cuff is not a positively recited component of claim 43, rendering it unclear if the tube/cuff is intended to be a positively recited element or if claims 44-47 are not properly further limiting. As best understood, for purposes of examination, claim 44 will  further including the tube, wherein the tube includes a cuff…”.

Claim Interpretation
The error states described in paras [0105-106] and [0109] are inferred from para [0103] to be “unsafe heating conditions” as recited by claim 21.
A “portable” apparatus as recited by claim 35 is understood to be any apparatus that is not mounted to a wall or furniture or otherwise too heavy or bulky to transport easily.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 25, 35, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (WO 2007/045017 A1; hereinafter “Burton,” where the PGPub of the WIPO document, that is, US 2009/0301482 A1, will be referenced in the rejections below for ease of citing to paragraphs) in view of Brodkin et al. (US 2012/0118291 A1; hereinafter “Brodkin”). 
Regarding claim 21, Burton discloses a respiratory treatment apparatus (pressurized gas delivery system) (Figs. 1, 8 and 12a-14) configured to provide respiratory therapy to a patient (Fig. 1; para [0023]), the respiratory treatment apparatus including:
a housing (outer casing comprising upper case 1 and lower case 2) (Fig. 8);
a blower (comprising impeller 16) (e.g. Fig. 10; paras [0046-50]) positioned in the housing (Fig. 13) that is configured to generate a flow of pressurized gas (paras [0033] and [0046-50]);
a humidifier tub (water reservoir 30) configured to hold a volume of water and to add humidification to the flow of pressurized gas generated by the blower (paras [0023], [0033] and [0052-58]), wherein the humidifier tub includes (i) an inlet (gas inlet 35) (Fig. 13) to receive the flow of pressurized gas (para [0056]), (ii) a heat conductive bottom surface to conduct heat to the water to add humidification to the flow of pressurized gas (Fig. 12a; para [0053]), and (iii) an outlet (gas outflow conduit 34) (Fig. 13) to provide a humidified flow of pressurized gas (para [0057]);
a heating plate (heating plate 31) that is configured to positioned adjacent to the heat conductive bottom of the humidifier tub supply heat to the heat conductive bottom of the humidifier tub (Fig. 12a; para [0053]);
a tube connector extending from the housing (the tubular connector seen in Fig. 8) and configured to output the humidified flow of pressurized gas (Fig. 1), wherein the tube connector is configured to be connected to a tube in fluid communication with a patient interface (mask) (Fig. 1);
a first sensor (heater plate temperature sensor) (Fig. 6) configured to measure a temperature of the heating plate (paras [0059-60]);
a second sensor (ambient temperature sensor) (Fig. 6) configured to measure a temperature of ambient air (para [0060]);
a controller (microcontroller/processor) (Fig. 6) that is configured to (i) receive a first signal from the first sensor representing the temperature of the heating plate (para [0060]), (ii) receive a second signal from the second sensor representing the temperature of the ambient air (para [0060]).
While Burton further discloses providing over-temperature protection in the event of a fault condition relating to the heater plate thermostat (para [0062]), Burton is silent regarding the nature of/considerations for determining the fault condition, such that Burton is silent regarding the controller further configured to (iii) determine whether one or more unsafe heating plate conditions exist based on, at least, the temperature of the heating plate and the temperature of the ambient air, and (iv) trigger an alarm in response to determining that at least one of the one or more unsafe heating plate conditions exist. However, Brodkin teaches that it was known in the art of detecting respiratory equipment faults before the effective filing date of the claimed invention to (iii) determine whether one or more fault conditions exist based on, at least, the temperature of a component and the temperature of the ambient air (a temperature reading below ambient, para [0056]), and (iv) trigger an alarm in response (issuing warning messages when unusual data…indicates a fault in the equipment or its performance, para [0056]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the controller that monitors the heating plate temperature and the ambient temperature of Burton to be further configured to (iii) determine whether one or more unsafe heating plate conditions exist based on, at least, the temperature of the heating plate and the temperature of the ambient air, and (iv) trigger an alarm in response to determining that at least one of the one or more unsafe heating plate conditions exist as taught by Brodkin, in order to provide the predictable result of allowing the system to indicate a 
Regarding claim 25, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 22, wherein Burton as modified by Brokin to include the alarm thereof further discloses/teaches a display formed in a top surface of the housing (Fig. 8; para [0043]) that is configured to output information identifying the alarm (paras [0043], [0100], [0127]).
Regarding claim 35, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, wherein Burton further discloses/suggests wherein respiratory treatment apparatus is configured to be portable (Fig. 8, where the apparatus is clearly a standard tabletop apparatus, as would have been obvious to an artisan before the effective filing date of the claimed invention for the clear purpose of providing a personal apparatus that can be transported for travel).
Regarding claim 36, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, wherein Burton further discloses wherein the patient interface comprises a nasal interface (the mask of Fig. 1 is shown over the nose of the patient, i.e. is a nasal mask/interface).  
 respiratory treatment apparatus of claim 21, wherein Burton further discloses wherein the patient interface comprises a mask (mask) (Fig. 1).  
Regarding claim 39, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, wherein Burton further discloses a printed circuit board to which the controller is connected (Fig. 7; paras [0091-111]); and wherein Brodkin further educates Burton to include a local power source (conventional power supply module 28) that is part of the respiratory treatment apparatus (Fig. 3), as would have been obvious to an artisan before the effective filing date of the claimed invention in order to provide the predicable result of supplying uninterrupted power to the electrical systems within the apparatus, e.g. by providing a battery within the apparatus, in order for them to operate uninterrupted even if there is no mains power available (as long as the battery contains charge).  
Regarding claim 40, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, but Burton is silent regarding means for connecting the tube to the tube connector. However, it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure a positive connection between the tube connector and the delivery tube (Figs. 1 and 8), e.g. by providing some sort of latching/snap/tongue-in-groove arrangement between the two components, in order to provide the expected result of a tube that does not become inadvertently detached during use.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Brodkin as applied to claim 21 above, and further in view of Gupton (US 4,564,748; hereinafter “Gupton”).
Regarding claim 22, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, but Burton in view of Brodkin is silent regarding wherein determining whether the one or more unsafe heating plate conditions exist comprises determining that the temperature of the heating plate is less than a minimum threshold heating plate temperature. However, it would have been obvious to an artisan before the effective filing date of the claimed invention that even if the temperature of the heating plate is at or above ambient, it still may not be functioning correctly if it isn’t able to reach a sufficient temperature to provide the required gas temp/humidity, as taught by Gupton (abstract). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the determination of Burton in view of Brodkin to include determining that the temperature of the heating plate is less than a minimum threshold heating plate temperature as taught/suggested by general knowledge and Gupton, in order to provide the predictable result of alerting a user to a potential heater failure/malfunction (or a heater sensor failure).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Brodkin and Gupton as applied to claim 22 above, and further in view of Sherman et al. (US 2010/0292544 A1; hereinafter “Sherman”).
 respiratory treatment apparatus of claim 22, but Burton in view of Brodkin and Gupton is silent regarding wherein determining whether the one or more unsafe heating plate conditions exist further comprises comparing the temperature of the ambient air to a minimum threshold ambient air temperature. However, it would have been obvious to an artisan before the effective filing date of the claimed invention that even if the temperature of the heating plate is at or above ambient, the ambient temperature may be too cold to allow the heater to reach a sufficient temperature to provide the required gas temp/humidity, as suggested by Sherman (Appendix, service code 3141). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the determination of Burton in view of Brodkin and Gupton to include comparing the temperature of the ambient air to a minimum threshold ambient air temperature as suggested by Sherman, in order to provide the predictable result of confirming a reason as to why the heater plate might not be functioning properly/able to reach proper temp (i.e. the ambient temperature is below a minimum operating temperature for the device), so that the user can be alerted to a potential solution for addressing the issue (i.e. moving the device to a warmer place).
Regarding claim 24, Burton in view of Brodkin, Gupton and Sherman teaches the respiratory treatment apparatus of claim 23, wherein Burton in view of Brodkin, Gupton and Sherman would have rendered obvious to an artisan before the effective filing date of the claimed invention wherein the one or more unsafe heating plate conditions is determined to exist when (i) the temperature of the heating plate is determined to be less than the minimum threshold heating plate temperature and (ii) the temperature of the ambient air is determined to be greater than the minimum threshold ambient air temperature, as discussed above regarding claim 22, because if the heater plate is registering at less than a minimum functioning temperature, i.e. a sufficient temperature to provide the required gas temp/humidity, but the ambient temperature is within an acceptable range for operation (i.e. above a minimum therefore), it is possible that either the heater or the heater sensor is has failed because the heater should not be colder than the minimum functioning temperature when operating correctly at an acceptable ambient temperature. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the determination of Burton in view of Brodkin, Gupton and Sherman to include wherein the one or more unsafe heating plate conditions is determined to exist when (i) the temperature of the heating plate is determined to be less than the minimum threshold heating plate temperature and (ii) the temperature of the ambient air is determined to be greater than the minimum threshold ambient air temperature as further taught/suggested by the teachings of Gupton and Sherman, in order to provide the predictable result of alerting a user to a potential heater failure/malfunction (or a heater sensor failure).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Brodkin as applied to claims 21 above, and further in view of Delli Paoli, Jr. (US 2009/0247967 A1; hereinafter “Delli Paoli”).
 respiratory treatment apparatus of claim 21, but Burton in view of Brodkin is silent regarding a speaker that is configured to output audible signals, wherein the controller is further configured to output an audible alarm signal in response to the alarm being triggered. However, Delli Paoli demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to include audible as well as visual alarms (where an audible alarm inherently requires a speaker for outputting audible signals) (para [0047]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Burton to include a speaker that is configured to output audible signals, wherein the controller is further configured to output an audible alarm signal in response to the alarm being triggered as taught by Delli Paoli, in order to provide a standard means for indicating an error state of the device so that the patient (even a visually impaired patient) is aware that the device may not be operating properly, particularly so that they may take actions to correct the issue(s).

Claims 41, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Brodkin as applied to claims 21 above, and further in view of Edirisuriya et al. (US 6,953,354 B2; hereinafter “Edirisuriya”).
Regarding claims 41, 42 and 48, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, but Burton is silent regarding a tube electrical connector positioned adjacent the tube connector, wherein the tube electrical connector includes a plurality of electrical contacts that are configured to contact a plurality of corresponding electrical terminals positioned on the tube for the patient interface, wherein the tube electrical connector and the plurality of electrical contacts are provided separately from the tube connector, wherein the plurality of electrical contacts are configured to supply electrical power to one or more heater wires that are part of the tube. However, Edirisuriya demonstrates that it was well known in the art before the effective filing date of the claimed invention for a respiratory humidifier apparatus to include a tube electrical connector (electrical socket 205) (Figs. 8-9) positioned adjacent the tube connector (tubular protrusion 204), wherein the tube electrical connector includes a plurality of electrical contacts (conductors 206, 207) that are configured to contact a plurality of corresponding electrical terminals (pins) positioned on the tube for the patient interface (col. 6, lines 54-55), wherein the tube electrical connector and the plurality of electrical contacts are provided separately from the tube connector (Figs. 8-9), wherein the plurality of electrical contacts are configured to supply electrical power to one or more heater wires (heater wire 45) that are part of the tube (Fig. 7; col. 6, lines 54-59). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Burton to include a tube electrical connector positioned adjacent the tube connector, wherein the tube electrical connector includes a plurality of electrical contacts that are configured to contact a plurality of corresponding electrical terminals positioned on the tube for the patient interface, wherein the tube electrical connector and the plurality of electrical contacts are provided separately from the tube connector, wherein the plurality of electrical contacts are configured to supply electrical power to one or more heater wires that are part of the tube as taught by Edirisuriya, in order to utilize standard structure for connecting heated tubing to the humidifier so as to provide the expected result of reducing/minimizing condensation in the tubing between the humidifier to the patient interface by using a heated tube.

Claims 41, 43, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Brodkin as applied to claims 21 above, and further in view of Edirisuriya and Smith (US 4,550,958; hereinafter “Smith”).
Regarding claims 41, 43, 44 and 48, Burton in view of Brodkin teaches the respiratory treatment apparatus of claim 21, but Burton is silent regarding a tube electrical connector positioned adjacent the tube connector, wherein the tube electrical connector includes a plurality of electrical contacts that are configured to contact a plurality of corresponding electrical terminals positioned on the tube for the patient interface, wherein the tube electrical connector is configured to provide a rotational snap fit with the tube and the plurality of corresponding electrical terminals, wherein the tube includes a cuff that is configured to rotationally snap fit into the tube electrical connector, wherein the plurality of electrical contacts are configured to supply electrical power to one or more heater wires that are part of the tube. However, Edirisuriya demonstrates that it was well known in the art before the effective filing date of the claimed invention for a respiratory humidifier apparatus to include a tube electrical connector (electrical socket 205) (Figs. 8-9) positioned adjacent the tube connector (tubular protrusion 204), wherein the tube electrical connector includes a plurality of electrical contacts (conductors 206, 207) that are configured to contact a plurality of corresponding electrical terminals (pins) positioned on the tube for the patient interface (col. 6, lines 54-55), wherein the plurality of electrical contacts are configured to supply electrical power to one or more heater wires (heater wire 45) that are part of the tube (Fig. 7; col. 6, lines 54-59), and Smith teaches that it was known in the art of/solving problems associated with connections between powered tubes and their source of power before the effective filing date of the claimed invention to include a tube electrical connector (24) positioned adjacent a tube connector (29) (Fig. 2), wherein the tube electrical connector includes a plurality of electrical contacts (electrically conductive rings 25) that are configured to contact a plurality of corresponding electrical terminals (comprising sliders 40) positioned on the tube (hose 18, when connected to connector 16) (col. 4-5), wherein the tube electrical connector is configured to provide a rotational snap fit with the tube and the plurality of corresponding electrical terminals (Figs. 1-2; col. 5), wherein the tube includes a cuff (connector 16) that is configured to rotationally snap fit into the tube electrical connector (Fig. 2; col. 5), wherein the plurality of electrical contacts are configured to supply electrical power to one or more wires (Figs. 1 and 4; col. 5) that are part of the tube. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Burton to include a tube electrical connector positioned adjacent the tube connector, wherein the tube electrical connector includes a plurality of electrical contacts that are configured to contact a plurality of corresponding electrical terminals positioned on the tube for the patient interface, wherein the tube electrical connector is configured to provide a rotational snap .

Allowable Subject Matter
Claims 45-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additionally, as indicated in the accompanying proposed Examiner’s Amendment, the combination of claims 41-43 would define over the prior art because the prior art teaching rotational snap fitting of powered tubing to its power source connector (e.g. Smith) provides the electrical connector/contacts on the tube connector, and the prior art teaching separately-provided tube electrical connectors/contacts (e.g. Edirisuriya, or Kleykamp cited below) does not provide for rotational snap fit of the tube electrical connectors with the tube and terminals

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding rotatable electrical gas hose connections: Belicka et al. (US 3,339,168); Walter et al. (US 2007/0218734 A1); Gray et al. (US 5,389,004); Kleymamp et al. (US 4,063,790).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785